DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the middle pipe body part” where it is unclear to the Examiner which middle pipe body part is being referred back to due to improper antecedent basis. For examination purposes, “the middle pipe body part” will be treated as “[[the]] a middle pipe body part”.
Claims 8 and 9 are rejected for being dependent from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 9217589 (Bonnefoi hereinafter) in view of US 2014/0056727 (Koyama hereinafter).
Regarding claim 1, Bonnefoi teaches a hermetic compressor that discloses a compressor body (Figures 1-2, Body 2/3/4), the compressor body being provided with a suction port (Suction Port 6) and an exhaust port (Exhaust port 18), an oil sump being disposed at the bottom of the compressor body (Oil Reservoir 24), wherein the compressor further comprises at least one oil equalizing pipe (Pipe extending from 36-38-37 per Column 6 Line 55 through Column 7 Line 24), an opening at one end of the oil equalizing pipe is formed in a target oil level of the oil sump (Open end at 36a), and the opening at the other end of the oil equalizing pipe is formed after the suction port (Outlet 37 per Column 6 Lines 60-62); and when the oil level of the oil sump of the compressor is higher than the target oil level, the extra oil enters after the suction port through the oil equalizing pipe (Column 6 Line 55 through Column 7 Line 24).
Bonnefoi is silent with respect to the oil equalizing pipe’s outlet being within the suction port. 
However, Koyama teaches a hermetic compressor with an oil circulation unit that discloses the outlet of the oil circulation unit being within the inlet port (Figure 1 with equivalent oil equalization pipe 62 being connected to the inlet pipe 14). The resultant combination would have the outlet end 37 of Bonnefoi intersecting the inlet port 6 such that the oil drawn the equalizing pipe will enter the suction port to be discharged downstream into the pump. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the outlet of the oil equalization pipe of Bonnefoi with the teachings of Koyama to allow for the pump components to also have lubrication delivered to them during operation therefore preventing excessive wear. 
Regarding claim 2, Bonnefoi’s modified teachings are described above in claim 1 where Bonnefoi further discloses that the oil equalizing pipe is disposed in a compressor body shell (Evident from Figure 2 of Bonnefoi). 
Regarding claim 3, Bonnefoi’s modified teachings are described above in claim 1 but are silent with respect to the middle pipe body part of the oil equalizing pipe is disposed on an outer side of the compressor body shell.
However, Koyama further discloses a middle pipe body portion of the oil equalizing pipe is disposed on an outer side of the compressor body shell (Figure 1, pipe 62 is outside of the equivalent compressor body 9). The resultant combination would allow for a portion of the equalization pipe of Bonnefoi to be outside of the compressor body and then return at the inlet port of Bonnefoi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the oil equalization pipe of Bonnefoi with the teachings of Koyama since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 4, Bonnefoi’s modified teachings are described above in claim 1 where Bonnefoi further discloses the oil equalizing pipe is provided with a bent part at the end of the suction port (Elbow at the suction inlet 36a of Bonnefoi), and the axis of the pipe body of the bent part is parallel to the airflow direction at the suction port (Figure 2 of Bonnefoi comparing 36a to 6).
Regarding claim 6, Bonnefoi’s modified teachings are described above in claim 2 where Bonnefoi further discloses the oil equalizing pipe is provided with a bent part at the end of the suction port (Elbow at the suction inlet 36a of Bonnefoi), and the axis of the pipe body of the bent part is parallel to the airflow direction at the suction port (Figure 2 of Bonnefoi comparing 36a to 6).
Regarding claim 8, Bonnefoi’s modified teachings are described above in claim 3 where Bonnefoi further discloses the oil equalizing pipe is provided with a bent part at the end of the suction port (Elbow at the suction inlet 36a of Bonnefoi), and the axis of the pipe body of the bent part is parallel to the airflow direction at the suction port (Figure 2 of Bonnefoi comparing 36a to 6).
Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 9217589 (Bonnefoi) in view of US 2014/0056727 (Koyama) and further in view of US 3392916 (Gunnar hereinafter).
Regarding claim 5, Bonnefoi’s modified teachings are described above in claim 4 but are silent with respect to an ultrasonic atomizer is disposed on the periphery of the pipe body of the oil equalizing pipe near the suction port.
However, Gunnar teaches an ultrasonic atomizer used to aerosolize a fluid into a continuous flow of gas (Figure 1 with Column 29-65). The resultant combination would be such that Gunnar’s ultrasonic atomizer is disposed on the periphery of the pipe body of the oil equalizing pipe near the suction port of Bonnefoi. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil inlet within the suction port of Bonnefoi with the ultrasonic atomizer of Gunnar to aerosolize the oil and allow for an easier passage of oil downstream to the compressor.
Regarding claim 7, Bonnefoi’s modified teachings are described above in claim 6 but are silent with respect to an ultrasonic atomizer is disposed on the periphery of the pipe body of the oil equalizing pipe near the suction port.
However, Gunnar teaches an ultrasonic atomizer used to aerosolize a fluid into a continuous flow of gas (Figure 1 with Column 29-65). The resultant combination would be such that Gunnar’s ultrasonic atomizer is disposed on the periphery of the pipe body of the oil equalizing pipe near the suction port of Bonnefoi. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil inlet within the suction port of Bonnefoi with the ultrasonic atomizer of Gunnar to aerosolize the oil and allow for an easier passage of oil downstream to the compressor.
Regarding claim 9, Bonnefoi’s modified teachings are described above in claim 8 but are silent with respect to an ultrasonic atomizer is disposed on the periphery of the pipe body of the oil equalizing pipe near the suction port.
However, Gunnar teaches an ultrasonic atomizer used to aerosolize a fluid into a continuous flow of gas (Figure 1 with Column 29-65). The resultant combination would be such that Gunnar’s ultrasonic atomizer is disposed on the periphery of the pipe body of the oil equalizing pipe near the suction port of Bonnefoi. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil inlet within the suction port of Bonnefoi with the ultrasonic atomizer of Gunnar to aerosolize the oil and allow for an easier passage of oil downstream to the compressor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746